                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

LEON DOUGLAS #132125,

              Plaintiff,
                                                   File no: 1:15-CV-41
v.
                                                   HON. ROBERT J. JONKER
KEARA MUZZIN, et al.,

              Defendants.
                              /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on June 19, 2019 (ECF No. 114). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 114) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s motion to transfer to new facility (ECF No.

105) is DENIED.




Date:   July 11, 2019                       /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
